Exhibit 10.5

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is by and between
Superior Energy Services, Inc. (“Superior”) and <<Participant Name>> (the “Award
Recipient”).

WHEREAS, Superior maintains the 2013 Stock Incentive Plan (the “Plan”), under
which the Compensation Committee of the Board of Directors of Superior (the
“Committee”) may, directly or indirectly, among other things, grant restricted
stock units payable in shares of Superior’s common stock, $.001 par value per
share (the “Common Stock”), to key employees of Superior or its subsidiaries
(collectively, the “Company”); and

WHEREAS, pursuant to the Plan the Committee has awarded to the Award Recipient
restricted stock units on the terms and conditions specified below;

NOW, THEREFORE, the parties agree as follows:

1.

AWARD OF RESTRICTED STOCK UNITS

1.1 On             (the “Date of Grant”), and upon the terms and conditions of
the Plan and this Agreement, and in consideration of services rendered, Superior
awarded to the Award Recipient <<Awards Granted>> restricted stock units (the
“RSUs”), that vest, subject to Sections 2 and 4 hereof, in annual installments
(disregarding any fractional share) as follows:

 

Scheduled Vesting Date

   Amount of
RSUs To Vest

January 15, 20    

   33%

January 15, 20    

   33%

January 15, 20    

   Remaining balance

2.

TERMS OF

RESTRICTED STOCK UNITS

2.1 Each RSU represents the right to receive from Superior, upon vesting, one
share of Common Stock, free of any restrictions, and all Related Credits
credited to the Award Recipient’s Dividend Equivalent Account (as such terms are
defined in Section 3.1) with respect to such RSU.

2.2 Neither the RSUs nor the right to receive dividend equivalents thereon may
be sold, assigned, donated, transferred, exchanged, pledged, hypothecated or
otherwise encumbered. The Award Recipient shall have no rights, including but
not limited to, voting and dividend rights, in the shares of Common Stock
underlying the RSUs unless and until such shares are issued to the Award
Recipient, or as otherwise provided in this Agreement.



--------------------------------------------------------------------------------

2.3 If the RSUs have not already vested in accordance with Section 1 above, the
RSUs shall vest on the earlier of: (a) the date on which the employment of the
Award Recipient terminates as the result of death or disability (within the
meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”)), (b) if permitted by the Committee and subject to any additional
restrictions the Committee may impose, retirement or termination by the Company,
or (c) the occurrence of a Change of Control (as defined in the Plan). Unless
the Committee determines otherwise in the case of retirement of the Award
Recipient or termination by the Company of the Award Recipient’s employment,
termination of employment for any other reason, except termination upon a Change
of Control, shall automatically result in the termination and forfeiture of all
unvested RSUs.

3.

DIVIDEND EQUIVALENTS; ISSUANCE OF SHARES UPON VESTING

3.1 From and after the Date of Grant of an RSU until the issuance of the share
of Common Stock payable in respect of such RSU, the Award Recipient shall be
credited, as of the payment date therefor, with (a) the amount of any cash
dividends and (b) the amount equal to the Fair Market Value of any shares of
Common Stock, securities, or other property distributed or distributable in
respect of one share of Common Stock to which the Award Recipient would have
been entitled had the Award Recipient been a record holder of one share of
Common Stock for each RSU at all times from the Date of Grant of such RSU to
such issuance date (collectively, the “Related Credits”). All such Related
Credits shall be made notionally to a dividend equivalent account (a “Dividend
Equivalent Account”) established for the Award Recipient with respect to all
RSUs granted on the same date. All such Related Credits shall vest or be
forfeited at the same time and on the same terms as the RSUs to which they
relate.

3.2 As soon as practicable after the vesting of the RSUs, but no later than 30
days from such date, Superior will credit the Award Recipient’s brokerage
account with the shares of Common Stock and the cash value of any Related
Credits applicable to such RSUs. If the RSUs have vested in connection with a
Change of Control under Section 2.3, and the event constituting the Change of
Control does not qualify as a change in the ownership of the Company, a change
in the effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company under Section 409A of the
Internal Revenue Code and any related implementing regulations or guidance
(“Section 409A”), then settlement of the RSUs and distribution of the shares of
Common Stock or other property and any Related Credits shall be delayed until
the applicable vesting date set forth in Section 1 or such earlier time as
settlement would be permissible under Section 409A. If the Award Recipient has
not established a brokerage account, the shares and any cash payment due will be
held by Superior’s transfer agent until such time as the Award Recipient opens
an account.

3.3 Upon issuance of such shares of Common Stock, the Award Recipient is free to
hold or dispose of such shares, subject to applicable securities laws and any
internal Company policy then in effect and applicable to the Award Recipient,
such as Superior’s Insider Trading Policy and Executive Stock Ownership
Guidelines.

 

2



--------------------------------------------------------------------------------

4.

FORFEITURE OF AWARD

4.1 If the Award Recipient engages in grossly negligent conduct or intentional
misconduct that either (i) requires the Company’s financial statements to be
restated at any time beginning on the Date of Grant and ending on the third
anniversary of the end of the final vesting date set forth in Section 1 or
(ii) results in an increase of the value of the RSUs upon vesting, then the
Committee, after considering the costs and benefits to the Company of doing so,
may seek recovery for the benefit of the Company of the difference between the
shares of Common Stock received upon vesting during the three-year period
following such conduct and the shares of Common Stock that would have been
received based on the restated financial statements or absent the increase
described in part (ii) above (the “Excess Shares”). All determinations regarding
the amount of the Excess Shares shall be made solely by the Committee in good
faith.

4.2 The RSUs granted hereunder are also subject to any clawback policies the
Company may adopt in order to conform to the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any resulting
rules issued by the SEC or national securities exchanges thereunder.

4.3 If the Committee determines that the Award Recipient owes any amount to the
Company under Sections 4.1 or 4.2 above, the Award Recipient shall return to the
Company the Excess Shares (or the shares recoverable under Section 4.2) acquired
by the Award Recipient pursuant to this Agreement (or other securities into
which such shares have been converted or exchanged) or, if no longer held by the
Award Recipient, the Award Recipient shall pay to the Company, without interest,
all cash, securities or other assets received by the Award Recipient upon the
sale or transfer of such shares. The Award Recipient acknowledges that the
Company may, to the fullest extent permitted by applicable law, deduct such
amount owed from any amounts the Company owes the Award Recipient from time to
time for any reason (including without limitation amounts owed to the Award
Recipient as salary, wages, reimbursements or other compensation, fringe
benefits, retirement benefits or vacation pay). Whether or not the Company
elects to make any such set-off in whole or in part, if the Company does not
recover by means of set-off the full amount the Award Recipient owes it, the
Award Recipient hereby agrees to pay immediately the unpaid balance to the
Company.

5.

WITHHOLDING TAXES; SECTION 409A

5.1 At the time that all or any portion of the RSUs vest, the Award Recipient
must deliver to Superior the amount of income tax withholding required by law.
In accordance with and subject to the terms of the Plan, the Award Recipient may
satisfy the tax withholding obligation in whole or in part by delivering
currently owned shares of Common Stock or by electing to have Superior withhold
from the shares the Award Recipient otherwise would receive upon vesting of the
RSUs shares of Common Stock having a Fair Market Value equal to the minimum
amount required to be withheld (as determined under the Plan).

5.2 It is intended that the payments and benefits provided under this Agreement
will comply with the requirements of Section 409A or an exemption therefrom.
This Agreement shall be interpreted, construed, administered, and governed in a
manner that effects such intent. No acceleration of the settlement of RSUs shall
be permitted unless permitted under Section 409A.

 

3



--------------------------------------------------------------------------------

6.

ADDITIONAL CONDITIONS

Anything in this Agreement to the contrary notwithstanding, if at any time
Superior further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any such document) of the
shares of Common Stock issuable pursuant hereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant hereto, such shares of Common Stock shall not be issued,
in whole or in part, or the restrictions thereon removed, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to Superior. Superior agrees to
use commercially reasonable efforts to issue all shares of Common Stock issuable
hereunder on the terms provided herein.

7.

NO CONTRACT OF EMPLOYMENT INTENDED

Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.

8.

BINDING EFFECT

This Agreement may not be transferred, assigned pledged or hypothecated in any
manner or law or otherwise, other than by will or by the laws of descent and
distribution or pursuant to a domestic relations order as defined in the Code,
and shall not be subject to execution, attachment or similar process. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, executors, administrators, legal representatives and
permitted successors. Without limiting the generality of the foregoing, whenever
the term “Award Recipient” is used in any provision of this Agreement under
circumstances where the provision appropriately applies to the heirs, executors,
administrators or legal representatives to whom this award may be transferred by
will or by the laws of descent and distribution, the term “Award Recipient”
shall be deemed to include such person or persons.

9.

INCONSISTENT PROVISIONS

The RSUs granted hereby are subject to the terms, conditions, restrictions and
other provisions of the Plan as fully as if all such provisions were set forth
in their entirety in this Agreement. If any provision of this Agreement
conflicts with a provision of the Plan, the Plan provision shall control. The
Award Recipient acknowledges that a copy of the Plan and a prospectus
summarizing the Plan was distributed or made available to the Award Recipient
and

 

4



--------------------------------------------------------------------------------

that the Award Recipient was advised to review such materials prior to entering
into this Agreement. The Award Recipient waives the right to claim that the
provisions of the Plan are not binding upon the Award Recipient and the Award
Recipient’s heirs, executors, administrators, legal representatives and
successors.

10.

GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
grant of RSUs or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the courts of Harris County, Texas, or the federal
courts for the United States for the Southern District of Texas, and no other
courts, where this grant is made and/or to be performed.

11.

SEVERABILITY

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Award Recipient and Superior
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by law.
Any such provision that is not susceptible of such reformation shall be ignored
so as to not affect any other term or provision hereof, and the remainder of
this Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

12.

ENTIRE AGREEMENT; MODIFICATION; WAIVER

The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plan, as it may be amended from time to time in the
manner provided therein, or in this Agreement, as it may be amended from time to
time by a written document signed by each of the parties hereto. Any oral or
written agreements, representations, warranties, written inducements, or other
communications with respect to the subject matter contained herein made prior to
the execution of the Agreement shall be void and ineffective for all purposes.
The Award Recipient acknowledges that a waiver by Superior of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Award
Recipient or any other Plan participant.

13.

ELECTRONIC DELIVERY; ACCEPTANCE OF AGREEMENT

13.1 Superior may, in its sole discretion, deliver any documents related to the
Award Recipient’s current or future participation in the Plan by electronic
means or request the Award Recipient’s consent to participate in the Plan by
electronic means. By accepting the terms of this Agreement, the Award Recipient
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by Superior or a third party designated by Superior.

 

5



--------------------------------------------------------------------------------

13.2 The Award Recipient must expressly accept the terms and conditions of this
Agreement by electronically accepting this Agreement in a timely manner. If the
Award Recipient does not accept the terms of this Agreement, this award of RSUs
is subject to cancellation.

* * * * * * * * * * * * *

By clicking the “Accept” button, the Award Recipient represents that he or she
is familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. The Award
Recipient has reviewed the Plan and this Agreement in their entirety and fully
understands all provisions of this Agreement. The Award Recipient agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

6